220 F.3d 1200 (10th Cir. 2000)
KRISTJA J. FALVO, as parent and next friend of her minor children, Elizabeth Pletan, Philip Pletan and Erica Pletan; on behalf and of others similarly situated, Plaintiff-Appellant,v.OWASSO INDEPENDENT SCHOOL DISTRICT NO. I-011, a/k/a, Owasso Public Schools; DALE JOHNSON, individually and in his official capacity as Superintendent; LYNN JOHNSON, individually and in her official capacity as Assistant Superintendent; RICK THOMAS, individually and in his official capacity as Principal; JOHN DOE, sued as: Does 1 through 50, Defendants-Appellees.
No. 99-5130
UNITED STATES COURT OF APPEALS TENTH CIRCUIT
July 31, 2000

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE SUBSTITUTED OPINION AT 229 F.3d 956.